                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )          No. 4:18 CR 708 CDP
                                       )
IRVEN L. WHITE,                        )
                                       )
      Defendant.                       )

                       MEMORANDUM AND ORDER

      This matter is before the Court on defendant Irven L. White’s Motion to

Dismiss Count One [51].

      All pretrial motions were referred to United States Magistrate John M.

Bodenhausen under 28 U.S.C. § 636(b). Judge Bodenhausen considered the

motion based on the written record and the arguments of the parites. He then

filed a Report and Recommendation on the motion, and recommended that it be

denied. No party has objected to the recommended disposition of this motion. I

have reviewed the motion, response, the evidentiary hearing and I believe Judge

Bodenhausen’s reasoning and conclusions are entirely correct. As there are no

objections to Judge Bodenhausen’s recommendation, I will adopt and sustain the

thorough reasoning of Magistrate Judge Bodenhausen and will deny the motion to

Dismiss Count One.
      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [55] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED Irven L. White’s Motion to Dismiss Count

One [51] is DENIED.

      IT IS FURTHER ORDERED that this matter is set for a Final Pretrial

and Frye Hearing on Thursday, June 13, 2019 at 3:00 p.m. in Courtroom

14-South.

      IT IS FURTHER ORDERED that the jury trial in this matter remains set

for Monday, June 17, 2019 at 8:30 a.m. in Courtroom 14-South.



                                    ____________________________
                                    CATHERINE D. PERRY
                                    UNITED STATES DISTRICT JUDGE
Dated this 3rd day of June, 2019.




                                    -2 -
